AO 91 (Rev. ll/i l) (NDIA 02/19] Criminal Comp|aint

UNITED STATES DISTRICT COURT

for the

 

Northem District of lowe

 

 

 

United States of America )
v. )
) Case No.
) 19-MJ-36
)
)
.Iohn Doe a/k/a Aron Cal|ejas )
Dej@l:danr(s)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of D€C€mb€r 15, 2017 in the county of Allamak€€ in the
Northem District of Iowa , the defendant($) violated:
Code Section O_)_‘fense Descr:'pt:`on
42 U.S.C. § 403(a)(7)(B) Misuse of a Social Security Number

This criminal complaint is based on these facts:

See attached AFfidavit.

d Continued on the attached sheet. %

/Comp[m"rl?mt `s signature

Michael D. Fiscl\els, Special Agent - HSI

Prr`nred name and rifle

 

V_F|/Sworn to before me and signed in my presence.

[I Attested to by the applicant in accordance with the requirements of F ed. R. Crim. P. 4.l by telephone or other reliable
electronic means.

Date: M#W\ 7c ZUH %QA

Judge `s signature

Northem Dis[rict of Iowa Mark A. Roberts, U.S. Magistrate Judge
Pr'inred name and ride

 

Case 1:19-mj-00086-|\/|AR Document 3 Filed 03/07/19 Page 1 of 6

STATE OF IOWA ]
]- ss: AFFIDAVIT

COUNTY OF LINN ]

Your AfEant, Michael Fischels, being duly sworn, does depose and state:

1. ‘I, Michael D. Fischels, am a Special Agent With the United
States Department of Homeland Security lnvestigations Ofiice (hereinafter “HSI”)
(previously the Department of Justice, Immigration and Naturalization Service). l
have been employed With this agency since July 7 , 1996. HSI agents are authorized
to investigate Violations of the Immigration and Nationality Act (INA), as well as
offenses found in Title 8, 18, 42 and Title 19 of the United States Code.

2. This affidavit is submitted in support of a request for a criminal
complaint charging J. Doe with violations of Title 42, United States Code, Section
408 (lV.[isuse of a Social Security Number). This affidavit is not a complete
statement of all of the facts related to this case or defendant.

3. l am aware of the information set forth below through personal
investigation, as Well as from discussions with other law enforcement officers
conducting this investigation

4. On February 3, 2019, your affiant received information from the
Postville, Iowa Police Department regarding a report of identity theft from the El ~
Paso, Texas Police Department. A copy of the El Paso Police report and related
documentation Was forwarded to your affiant for review. A review of the report and

attached documents revealed an individual identified with initials “A.C.” reported

his/her identity was being used by someone to maintain employment at a company

Case 1:19-mj-00086-|\/|AR Document 3 Filed 03/07/19 Page 2 of 6

located in northeast Iowa. The victim provided the El Paso Police Department With
a copy of his/her “Wage and Income Transcript” from the Internal Revenue Service,
Department of Treasury. This Transcript was dated August 9, 2018, and pertained
to the Tax Period “December, 2017”. According to this Transcript,

someone (hereinafter “J. Doe”), using A.C.’s name and the social security number
ending in 7 345, lawfully issued to A.C., earned wages at the company in northeast
Iowa in 2017.

5. On February 4, 2019, your affiant contacted A.C., Who resides in El
Paso, Texas, by phone. A.C. confirmed his/her identity and the information
contained in the identity theft report made to the El Paso Po]ice Department. A.C.
confirmed he/she has never worked or resided in the State of Iowa.

6. On February 4, 2019, your affiant contacted the company located in
northeast Iowa. The Human Resources Department confirmed they do have a
current employee using “A.C.’s” name and social security number ending in 7 345.

7. On February 5, 2019, your affiant received a copy of the Employment
Eligibility Form I~9 and accompanying identiication, a State of Iowa W-4 form for
2012, and a Federal W-4 form for 2012 for the person using A.C.’s identity in lowa
(“J. Doe”).

8. A review of the Form l-9 and accompanying identification revealed J.
Doe completed the Form I~9 on February 14, 2013, and the form Was certified by the
Human Resources Department on the same date. The W-4 forms Were also

completed by J. Doe on February 14, 2013. J. Doe completed the forms using A.C.’s

Case 1:19-mj-00086-|\/|AR Document 3 Filed 03/07'/,19 Page 3 of 6

name and social security number ending in 7345. J. Doe claimed to be a United
States Citizen and presented a Missouri Identiiication Card bearing license number
ending in 1002 and a social security card bearing social security number ending in
7345. l

9. A Form I~9 is known as the Employment Eligibility Form. Federal law
requires the form to be completed for each employee of a business, to establish the
employee’s identity and eligibility for lawful employment in the United States.

10. On February 5, 2019, the Social Security Administration confirmed
social security number ending in 7345 is a valid number and is assigned to A.C.

11. On February 21, 2019, your affiant received a training document from
the northeast Iowa company where J. Doe is employed. A review of this document 7
revealed J. Doe had received training on February 1, 2019, at the company and
signed the form to acknowledge having received the training. J. Doe signed A.C.’S
name on line #17 of the form.

12. On February 28, 2019, your affiant received records from the state of
Missouri. A review of these records revealed J. Doe applied for and was issued a
` Missouri identification document on January 11, 2013. J. Doe provided A.C.’s social
security number ending in 7 345 to apply for the state identification document. The
Missouri identification document number ending in 1002 matches the Missouri
identification number provided by J. Doe to complete the Form I-9 at the company

in northeast Iowa.

Case 1:19-mj-00086-|\/|AR Document 3 Filed 03/07/19 Page 4 of 6

13. On March 4, 2019, your affiant received Texas driver’s license records
related to A.C. A review of these records revealed A.C. has a valid Texas driver’s
license with a registered address in El Paso, Texas. The TeXas driver’s license
photograph of A.C. does not match the photograph on the aforementioned Missouri
identification document.

14. h On March 4, 2019, your affiant received Iowa Workforce records for
A.C. A review of these records revealed a person (J. Doe) has earned Wages at the
company located in northeast Iowa beginning in the fourth quarter of 2014 through
the fourth quarter of 2018. These wages were earned using A.C.’s social security
number ending in 7345.

15, On March 5, 2019, your affiant received a personal earning statement
document from the company located in northeast Iowa. A review of this document
revealed J. Doe received wages at the company for pay period beginning on
February 17, 2019 and ending on February 23, 2019. The statement notes the
earnings Were paid to an employee using A.C.’s name and the social security
number ending in 7345.

16. On March 5, 2019, your afHant received an insurance enrollment form
from the company located in northeast Iowa. The enrollee, J. Doe, knowingly
represented, for insurance purposes, that his name was A.C. and that A.C.’s social
security number ending in 7345 was assigned to him. This form Was signed by J.

Doe on December 15, 2017.

Case 1:19-mj-00086-|\/|AR Document 3 Filed 03/07/19 Page 5 of 6

17. As discussed above, the social security account number ending in 7345
Was not assigned to J. Doe by the Commissioner of Social Security. When J. Doe
made this false representation he intended to deceive, including for the purposes of
maintaining employment and securing insurance

18. Based on these facts, your affiant has reason to believe the defendant
has misused social security number ending in 7345, in violation of` Title 42 United
States Code, Section 408.

l declare under the penalty of perjury that the foregoing facts and
circumstances are true and correct to the best of my knowledge and belief

la
Executed this 7°{ day of March, 2019.

 

Michae . Fischels

Special Agent
Homeland Security Investigations

Sworn to before me and subscribed in my presence this 7 day of` March, 2019.

gmc aaa

' MARK A. ROBERTS
MAGISTRATE JUDGE
UNITED STATES DISTRICT COURT

Case 1:19-mj-00086-|\/|AR Document 3 Filed 03/07/19 Page 6 of 6

